ORDER DENYING REVIEW
A Notice of Appeal and Request for Stay of Judgment/Order was filed herein by Mr. David Muskrat on March 21, 2013. We deny the request and Motion in accordance with the following.
Appellant Muskrat was charged on September 4, 2012 with Criminal Endangerment, in violation of Fort Peck Tribes Comprehensive Code of Justice, (“CCOJ”), Title VII § 234, Murder, in violation of CCOJ Title VII § 201 and Duties in the Event of an Accident, in violation of CCOJ Title XVII § 123. According to his Notice, Appellant Muskrat was released on bond after a pretrial conference on October 25, 2012. Also, according to the Notice of Appeal, the trial in the matter was originally set for February 26, 2013 but then continued to June 13, 2013 due to the unavailability of certain evidence. Appellant Muskrat states that the Order continuing trial did not state that the conditions of release remained in effect. On March 13, 2013, Appellant Muskrat was arrested and charged with Criminal Contempt in violation of CCOJ Title VII, § 426 and Illegal to Sell, Trade, Possess or Bargain in Drug Paraphernalia, in violation of CCOJ Title VII § 417. Appellant Muskrat was arraigned the next day and remanded to detention pending a hearing on a petition for revocation of pretrial release that had been filed by the tribal prosecutor. That hearing was held on March 19, 2013. Following the hearing the Tribal Judge ordered that Appellant Muskrat be remanded to detention until the trial.
The question before us is governed by CCOJ Title II, § 202, which states in relevant part: “Jurisdiction of Court of Appeals. The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.” There is not yet a final Order or judgment in this case. Section 202 also states in (b) that the Court of Appeals has jurisdiction “during the pendency of any criminal appeal, to release the appellant on his/her own recognizance or on bail pursuant to Section 206(e) of this Code.” However, both this section and § 206(e) pertain to actions of this Court when an appeal is pending. Because there is no final Order of the Tribal Trial Court, there is not an appeal pending. Therefore,
IT IS HEREBY ORDERED that Appellant’s Notice of Appeal and Request for Stay is denied.